--------------------------------------------------------------------------------

Exhibit 10.18






Summary of Compensation Arrangements with Executive Officers
As of February 28, 2009




The following summarizes the current compensation and benefits received by the
Chief Executive Officer and Chief Financial Officer of RPC, Inc. (“the Company”)
and the Company’s other most highly compensated executive officers (the “Named
Executive Officers”) as of February 28, 2009.


This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.


Base Salaries


The annual base salaries for the Company’s Named Executive Officers as of
February 28, 2009 are as follows:


R. Randall Rollins, Chairman of the Board
  $ 600,000  
Richard A. Hubbell, President and Chief Executive Officer
  $ 700,000  
Linda H. Graham Vice President and Secretary
  $ 165,000  
Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer
  $ 250,000  



These salaries may be adjusted from time to time in the discretion of the
Company’s Compensation Committee.


Bonuses


All of the Named Executive Officers are eligible for annual cash bonuses under
the Company’s Performance-Based Incentive Cash Compensation Plan (the “Plan”).


Stock Options and Other Equity Awards


The Named Executive Officers are eligible to receive options and restricted
stock under the Company’s stock incentive plan, in such amounts and with such
terms and conditions as determined by the Committee at the time of grant.


Supplemental Retirement Plan


Salary and Bonus Deferrals


All of the Named Executive Officers are eligible to participate in the Company’s
Supplemental Retirement Plan (“Plan”).


The Plan allows participants to defer up to 50% of base salary and up to 100% of
annual bonus, subject to other terms and conditions set forth in the Plan.
 
 
1

--------------------------------------------------------------------------------

 

Company Contributions


The Company makes certain “Enhanced Benefit Contributions” under the Plan on
behalf of certain Participants of long service to the Company who were 40 - 65
years of age or older on December 31, 2002.  The Company makes the “Enhanced
Benefit Contributions” (as disclosed in the Company’s last filed annual proxy
statement) in lieu of the benefits that previously accrued under the RPC, Inc.
Retirement Income Plan.  Additional benefits ceased to accrue under the RPC,
Inc. Retirement Income Plan effective March 31, 2002.  Enhanced Benefit
Contributions are discretionary and may be made annually, for a maximum of seven
years, subject to the Participant’s continued employment with the Company.


Automobile Usage


The Company provides an automobile or an automobile allowance to Messrs. Hubbell
and Palmer.


Other Benefits


The Named Executive Officers are eligible to participate in the Company’s
regular employee benefit programs, including the 401(k) plan with Company match,
group life insurance, group medical and dental coverage and other group benefit
plans.  All of the Named Executives are eligible for the Retirement Income Plan
that was frozen in March 2002.  See Supplemental Retirement Plan above for
further discussion.


All of the Named Executive Officers are also executive officers of Marine
Products Corporation (“MPC”) and receive compensation from that
company.  Disclosure regarding such compensation can be found in MPC’s filings
with the Securities and Exchange Commission.
 
 
 
2